DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR20160038244).
	Kim et al teaches an artificial foot 100 comprising:

    PNG
    media_image1.png
    530
    638
    media_image1.png
    Greyscale

a foot body part 110; a toe part 120 rotatably disposed at a first end of the foot body part; a toe joint 135 connecting the foot body part (self-evident) and the toe part to each other; and an adapter (as depicted) disposed on a top of a second end (self-evident) of the foot body part. 
Claim 2, wherein the toe joint includes a toe connection member (at least the extending portion and the hinge pin 132) and a first elastic member 134, the first elastic member is disposed between (broad term) the toe part and the foot body part and elastically supports the toe part (in rotation), and the toe connection member connects the toe part and the foot body part to each other such that the toe part can rotate. 
Claims 4-5, wherein a rotation angle meets the claimed range.

Claim 8, wherein the toe part includes toe members 120 and a toe connection member connection hole (and a pin hinge). 
Claim 9, wherein the toe joint includes a toe connection member (pin hinge) and a first elastic member 134. 
Claim 10, as depicted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20160038244), evidenced by Schlafly et al (10,292,840). Further, evidenced by Hansen et al (8,764,850).


    PNG
    media_image1.png
    530
    638
    media_image1.png
    Greyscale

	However, the embodiment 110 of Kim et al appears to be a Symes foot with an extremely low build height and is unclear if it could be considered as having an ankle. 
	Figure 1 of Kim et al further teaches a prior art foot having an ankle A (adapter body).
 
    PNG
    media_image2.png
    182
    301
    media_image2.png
    Greyscale



Regarding claim 6, Schlafly et al provides evidence that one skilled in the art would recognize that torsion springs 30 could be substituted for leaf springs.

    PNG
    media_image3.png
    357
    326
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have substituted a torsional spring(s) 30 as evidenced by Schlafly et al for a leaf spring(s) to obtain predictable results. Any necessary mechanical connection such as an adapter 
Claims 2-9, the toe part is connected to the foot body part by toe connection members, equivalent members extending from the foot body part and a hinge pin.
Claims 10-11, it would have been obvious to one having ordinary skill in the art to have incorporated an adapter connection member connection hole to form an ankle joint and connect upper and lower components. The adapter includes an artificial limb-fastening pyramid. 
Claim 14, it would have been obvious to one skilled in the art to have made the cushion members 12 from elastic rubber with predictable results. 
Claim 15, it would have been obvious to have made the foot body part and the lower portion of the adapter monolithic (integral) reducing the number of separate parts. See MPEP 2144.04(V)(B). Further, it would have been obvious to one having ordinary skill in the art to have made an accommodation groove such that the second elastic member is contained.
Claims 18-20, it would have been obvious that the adapter includes a connection member hinge pin to function as an ankle to rotate/pivot. Evidenced by Hansen et al (8,764,850).
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774